Case 2:21-cr-20009-PKH Document 65               Filed 08/26/21 Page 1 of 1 PageID #: 158




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                           PLAINTIFF

v.                               CASE NO. 2:21-CR-20009-002

CECILIA BENAVIDES GALLEGOS                                                        DEFENDANT

                                           ORDER

       The Court ADOPTS the report and recommendation (Doc. 57) entered in this case and

accepts Defendant’s plea of guilty to Count 2 of the indictment. The Defendant is hereby adjudged

GUILTY of the offense.

       IT IS SO ORDERED this 26th day of August, 2021.


                                                           /s/P. K. Holmes, ΙΙΙ
                                                           P.K. HOLMES III
                                                           U.S. DISTRICT JUDGE
